PETITION FOR REHEARING
RULEY, JUDGE:
Although the Court adheres to the principles of law enunciated in Dorothy M. Gore vs. Department of Highways (1982), we conclude that the claimant should be given an additional opportunity to prove a factual situation complementary of that existing in Smith and Smith vs. Department of Highways, 11 Ct. Cl. 221 (1977). Since it appears that the respondent knew that the rock cut involved in this case presented a hazard to vehicular traffic, the principal issue which should be addressed upon rehearing is the issue of whether the respondent reasonably could have corrected the hazard within the limits of funds appropriated by the legislature for highway maintenance.
For the foregoing reason, the petition is granted.